Citation Nr: 0534896	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-11 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
tubal ligation.

2.  Entitlement to service connection for cervical dysplasia.

3.  Entitlement to service connection for a disability of the 
cervical epithelium.

4.  Entitlement to service connection for cervicitis.

5.  Entitlement to an initial compensable evaluation for 
service-connected granulomatous process.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and June 1999 rating 
decisions of the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims.

The original rating decision, dated March 1999 denied service 
connection for a tubal ligation, cervical dysplasia, 
cervicitis and residuals of cervical epithelium.  The veteran 
filed a notice of disagreement in March 1999 and perfected 
his appeal in June 1999.  The subsequent rating decision, 
dated June 1999, granted the veteran a noncompensable rating 
for granulomatous process.  The veteran submitted a notice of 
disagreement in June 1999 and perfected his appeal in June 
2000.  The RO issued a supplemental statement of the case in 
November 2001 that addressed all of the issues on appeal.

In May 2002, the Board issued a case development memorandum 
to the RO.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop the regulations without 
having to remand the appeal to the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3rd 1339 
(2003).  The Board remanded the veteran's claims in August 
2003 in compliance with Disabled American Veterans to provide 
the veteran with a letter compliant with the Veterans Claims 
Assistance Act (VCAA), to obtain new VA examinations and for 
RO adjudication.

FINDINGS OF FACT

1.  The veteran's tubal ligation was not the result of a 
disease or injury in service.

2.  The veteran's cervical dysplasia is not the result of a 
disease or injury in service.

3.  The veteran's disorder of the cervical epithelium is not 
the result of a disease or injury in service.

4.  The veteran's cervicitis is not the result of a disease 
or injury in service.

5.  The veteran's pulmonary function testing was not 
reflective of FVC of 75 to 80 percent predicted or DLCO of 66 
to 80 percent predicted.


CONCLUSION OF LAW

1.  The veteran's residuals of a tubal ligation were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Cervical dysplasia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2005).

3.  Disorder of the cervical epithelium was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2005); 38 C.F.R. § 3.303 (2005).

4.  Cervicitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 
(2005).

5.  The criteria for the assignment of an initial compensable 
rating for the service-connected respiratory disability, 
specifically granulomatous process, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West Supp. 2005); 38 C.F.R. §§ 
4.7, 4.97, Diagnostic Code 6832 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In March 2001, the RO issued a letter to the veteran that 
addressed her claims for service connection for the residuals 
of a tubal ligation, cervical dysplasia, cervicitis and 
cervical epithelium.  In March 2004, the Appeals Management 
Center (AMC) issued a letter to the veteran reiterating her 
rights under the VCAA for her service connection claims as 
well as what was necessary to substantiate her claim for an 
increased compensable evaluation for a service-connected 
respiratory disability, specifically granulomatous process.

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The March 2001 and March 2004 letters 
informed the veteran of the elements necessary to 
substantiate her claims for service connection and for an 
initial compensable rating.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  Both the 
March 2001 and the March 2004 letters informed the veteran 
that VA must make reasonable efforts to assist her in 
obtaining evidence necessary to support her claim.  
Specifically, the letter stated that VA would obtain medical 
records, employment records or records from other Federal 
agencies.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The March 2001 letter requested the veteran provide 
evidence of the existence of tubal ligation, chronic cervical 
dysplasia, chronic cervicitis and cervical epithelium.  The 
letter stated that if the veteran knew of private medical 
evidence that contained the evidence needed, she should 
either submit it to VA or provide signed release of 
information forms for VA to request the evidence.  The 
veteran was also requested to inform the RO of any treatment 
she received at a VAMC, and which location and the 
approximate dates when she was treated.  The March 2004 
letter requested the veteran provide any statements from her 
doctors, containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The veteran was also informed that 
she could submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse.  The March 2004 letter also requested the 
veteran provide evidence that her service-connected 
disability, granulomatous process, had increased in 
disability.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The March 2004 letter requested the 
veteran provide any evidence in her possession that pertained 
to her claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.
II.  Background - Service Connection Issues

For the sake of brevity, the following background addresses 
all of the service connection issues on appeal.

The veteran served on active duty in the United States Army 
from April 1980 to February 1992.

Service medical records included an OB/GYN note dated May 
1990.  The veteran complained of sharp pain in the lower 
right quadrant of the abdomen.  The examiner noted that the 
veteran's appendix had been removed in 1983, that a tubal 
ligation was performed in 1983 and that the veteran 
experienced pain with intercourse.  A Pap smear was 
performed.  Later in May 1990 the veteran was notified that 
review of her Pap smear indicated changes that suggested the 
need for a more thorough evaluation and possible treatment.  
A colposcopy was suggested.

In November 1991 on the veteran's separation examination, she 
noted that she was in fair health.  She stated she 
experienced sharp pains on both sides and had been suffering 
from headaches and an upset stomach.  The examiner noted that 
the veteran's appendix was removed in 1983 and that a tubal 
ligation had been performed in 1983.

A daily note from the Salineville Family Care Center in 
October 1994 indicated the veteran suffered from cervicitis.

A pathology report dated October 1994 was interpreted by 
D.B.N., M.D.  The colposcopic cervical punch biopsy revealed 
cervical intraepithelial neoplasia, Grade III condylomatous 
atypia consistent with Human Papilloma Viropathic (HPV) 
effect and chronic cervicitis.  The high grade cervical 
neoplasia was approaching carcinoma in-situ.  There were 
areas in which there was at least a suggestion of possible 
microinvasion and cervical conization was suggested to 
delineate the exact extent and nature of the neoplastic 
process.  The endocervical curettage was negative for 
neoplasia.

A subsequent October 1994 pathology report, interpreted by 
I.J.B., M.D. stated that the veteran's Pap smear results were 
indicative of low grade squamous intraepithelial lesion.  
Mild dysplasia/ CIN I with cellular changes associated with 
the HPV infection.  An endocervical component was not 
identified and a colposcopy and/or biopsy was recommended.

In November 1994, H.K.K., M.D. wrote a letter to D.W.D., D.O. 
regarding the veteran's office visit and Pap test results.  
The Pap showed some dysplastic cells, possible HPV virus.  No 
endocervical cells were on the Pap test.  During the 
colposcopy, a whitish lesion, appearing to be a small, 
exophytic lesion, did not have any abnormal vessels on the 
lesion.  

In April 1995, material received from the veteran's LEEP 
procedure and endocervical curettage was sent for laboratory 
analysis.  O.E.B., M.D. diagnosed the veteran with extensive 
severe dysplasia and cervical epithelium and minute fragments 
of dysplastic epithelium.

In May 1995 the veteran underwent a LEEP procedure.  The 
pathology report, interpreted by O.E.B., M.D., diagnosed the 
veteran with chronic cervicitis with focal squamous 
metaplasia and cervical epithelium, NPD, proliferative 
endometrium.  There was no evidence of residual cervical 
dysplasia.

Later in May 1995, H.K.K., M.D. wrote a letter to D.W.D., 
D.O. regarding the veteran's office visit.  The veteran 
originally had a Pap test showing some abnormal changes 
associated with dysplasia, CIN I was suspected.  However, on 
colposcopic evaluation, an area of exophytic change was 
found.  The writer stated this was probably related to 
condylomatous lesion rather than an invasive lesion.  
Biopsies were attempted and the biopsies were consistent with 
CIN III and possibility of microinvasion had been considered, 
resulting in extensive conization.

At the time of the conization, CIN III was found and the 
endocervical curettings still showed evidence of dysplasia.  
Therefore, the veteran was re-evaluated.  The ectocervix was 
re-examined and no abnormalities were seen.  Deep conization 
was undertaken of the endocervix and then deeper endocervical 
curettage was obtained through the office with Pap tests, 
including endocervical cytology.  The veteran was recommended 
to have Pap tests every 6 months.

In February 1999, the veteran failed to appear for her 
scheduled VA gynecological examination.

A Columbia County Health Department GYN Cytopathology report 
dated January 2001 noted that an endocervical component was 
present and that there were benign cell changes.

In September 2002, the veteran participated in a VA 
gynecological examination.  The claims folder was not 
available for review at the time of the examination.  As no 
medical records were available for review, the examiner 
diagnosed the veteran with persistent cervical dysplasia and 
status post tubal ligation.

A VA gynecological examination addendum dated March 2003 
stated that the veteran's main complaints were her cervical 
dysplasia and her inability to get pregnant due to tubal 
ligation that was done while she was on active duty.  The 
examiner stated he was unable to answer the questions posed 
by the May 2002 Board remand.  However, he stated that based 
on the nature and history of cervical dysplasia, it was 
probably unlikely that it was caused by anything service-
related other than through sexual contact.

In February 2005 the veteran participated in a VA gynecologic 
examination.  Physical examination revealed a thin, white 
female in no acute distress.  Examination of the thyroid was 
normal and there was no adenopathy.  The breast examination 
did reveal a greenish discharge from one of the breast ducts 
in the left breast.  There were no dominant masses.  There 
was no axillary adenopathy.  The abdomen was benign.  
External genitalia were normal as well as the vagina.  The 
cervix appeared small and post LEEP.  The uterus was very 
small and there were no adnexal masses.

The examiner stated that there was no record nor did the 
veteran contend that there were complications from her tubal 
ligation.  The veteran was originally diagnosed with abnormal 
Pap smears during her time in service.  It was not treated 
while in service but subsequently was treated with apparent 
successful treatment and the veteran was being monitored very 
carefully because of possibility of recurrent although the 
chances were remote.

The examiner noted that regarding disorders of the cervix 
that could be traced to an inservice incident, the only 
question posed was the reported rape the veteran allegedly 
suffered while in basic training.  The origin of the HPV that 
eventually led to dysplasia is also a question the examiner 
was unable to answer.  The examiner noted that so far as was 
ascertainable from the information available; the veteran did 
not have any disorders of the cervix that could be traced to 
any in-service incident in any direct fashion.


III.  Pertinent Law and Regulations - Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


IV.  Reasons and Bases

Entitlement to service connection for residuals of a tubal 
ligation.

With regard to element (1) of Caluza, medical evidence of a 
current disability, the evidence of record does not 
demonstrate that the veteran currently suffers from any 
residuals from her tubal ligation, performed in 1983.  The 
veteran herself has not stated that she currently suffers 
from any problems related to her tubal ligation.  As such, 
the veteran's claim fails with regard to element (1).

Element (2), medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, has been satisfied.  Service medical records make 
reference to the veteran's tubal ligation in 1983 while she 
was in service.  However, the service medical records do not 
substantiate the veteran's claim that she suffered from 
residuals of the surgery.  The evidence of record does not 
substantiate the claim that the veteran suffered from an 
injury in service.

The veteran's claim also fails under element (3) of Caluza.  
The VA examinations conducted in September 2002 and February 
2005 both noted that the veteran had a tubal ligation in 
service.  The February 2005 examination stated that there was 
no record nor did the veteran contend that there were 
complications from her tubal ligation.  The veteran has not 
submitted additional evidence that she has suffered from 
residuals of her tubal ligation.  The veteran alleges that 
she did not understand the consequences of the surgery and 
that she was young and impressionable when the Army physician 
recommended the surgery to her.  Unfortunately, the veteran 
is not eligible for benefits for a decision made in service 
that she now regrets.  Although the Board certainly 
sympathizes with her plight, there is no basis for her claim 
under VA regulations.  As such, the claim fails.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for the residuals of a 
tubal ligation must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

Entitlement to service connection for cervical dysplasia.

With regard to element (1) of Caluza, medical evidence of a 
current disability, the evidence of record demonstrates that 
the veteran currently suffers from cervical dysplasia.  In 
April 1995, material received from the veteran's LEEP 
procedure and endocervical curettage was sent for laboratory 
analysis.  O.E.B., M.D. diagnosed the veteran with extensive 
severe dysplasia.  Later in May 1995, H.K.K., M.D. wrote a 
letter to D.W.D., D.O. regarding the veteran's office visit.  
Biopsies were attempted and the biopsies were consistent with 
CIN III and possibility of microinvasion had been considered, 
resulting in extensive conization.  At the time of the 
conization, CIN III was found and the endocervical curettings 
still showed evidence of dysplasia.  As such, the veteran has 
met element (1).

Element (2), medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, has not been satisfied.  The service medical 
records associated with the claims folder do not reflect 
treatment or diagnosis of cervical dysplasia.  The post-
service medical records noted above discuss this condition, 
but not during service.  As such, the veteran's claim fails 
with regard to element (2).

The veteran's claim also fails under element (3) of Caluza.  
The February 2005 VA examiner stated that the veteran had no 
disorder of the cervix that could be traced to any in-service 
incident or in any direct fashion.  No other evidence of 
record supports the contention that the veteran's 
asymptomatic cervical dysplasia is the result of a disease or 
injury in service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician.  Therefore, as a layperson she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Additionally, the veteran submitted photocopies of text 
apparently explaining the definition of cervical dysplasia 
and an article titled "The Bethesda System for Cervical-
Vaginal Nomenclature."  These articles are not probative 
evidence as they do not specifically relate to the veteran's 
particular case and in particular do not contain any analysis 
regarding the veteran's alleged injury or disease in service 
and the possible relationship to her current condition.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for cervical dysplasia 
must be denied.  See 38 U.S.C.A §5107 (West Supp. 2005).
Entitlement to service connection for cervical epithelium.

With regard to element (1) of Caluza, medical evidence of a 
current disability, the evidence of record demonstrates that 
in April 1995, material received from the veteran's LEEP 
procedure and endocervical curettage was sent for laboratory 
analysis.  O.E.B., M.D. diagnosed the veteran with extensive 
severe dysplasia and cervical epithelium and minute fragment 
of dysplastic epithelium.  In May 1995 the veteran underwent 
a LEEP procedure.  The pathology report, interpreted by 
O.E.B., M.D., diagnosed the veteran with cervical epithelium, 
NPD, proliferative endometrium.  The veteran has satisfied 
element (1).

Element (2), medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, has not been satisfied.  The service medical 
records associated with the claims folder do not reflect 
treatment or diagnosis of a disability associated with the 
cervical epithelium.  The post-service medical records noted 
above discuss this condition, but not during service.  As 
such, the veteran's claim fails with regard to element (2).

The veteran's claim also fails under element (3) of Caluza.  
The February 2005 VA examiner stated that the veteran had no 
disorder of the cervix that could be traced to any in-service 
incident or in any direct fashion.  No other evidence of 
record supports the contention that the veteran's disability 
of the cervical epithelium is the result of a disease or 
injury in service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician.  Therefore, as a layperson she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Additionally, the veteran submitted photocopies of text 
apparently explaining the definition of intraepidermal 
disorders and an article titled "The Bethesda System for 
Cervical-Vaginal Nomenclature."  These articles are not 
probative evidence as they do not specifically relate to the 
veteran's particular case and in particular do not contain 
any analysis regarding the veteran's alleged injury or 
disease in service and the possible relationship to her 
current condition.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a disability of the 
cervical epithelium must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).

Entitlement to service connection for cervicitis.

With regard to element (1) of Caluza, medical evidence of a 
current disability, the evidence of record demonstrates that 
a daily note from the Salineville Family Care Center in 
October 1994 indicated the veteran suffered from cervicitis.  
A pathology report dated October 1994 was interpreted by 
D.B.N., M.D.  The colposcopic cervical punch biopsy revealed 
cervical intraepithelial neoplasia, Grade III condylomatous 
atypia consistent with HPV viropathic effect and chronic 
cervicitis.  The high grade cervical neoplasia was 
approaching carcinoma in-situ.  There were areas in which 
there was at least a suggestion of possible microinvasion and 
cervical conization was suggested to delineate the exact 
extent and nature of the neoplastic process.  The 
endocervical curettage was negative for neoplasia.  In May 
1995 the veteran underwent a LEEP procedure.  The pathology 
report, interpreted by O.E.B., M.D., diagnosed the veteran 
with chronic cervicitis with focal squamous metaplasia.  The 
veteran has satisfied element (1).

Element (2), medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, has not been satisfied.  The service medical 
records associated with the claims folder do not reflect 
treatment or diagnosis of cervicitis.  The post-service 
medical records noted above discuss this condition, but not 
during service.  As such, the veteran's claim fails with 
regard to element (2).

The veteran's claim also fails under element (3) of Caluza.  
The February 2005 VA examiner stated that the veteran had no 
disorder of the cervix that could be traced to any in-service 
incident or in any direct fashion.  No other evidence of 
record supports the contention that the veteran's cervicitis 
is the result of a disease or injury in service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician.  
Therefore, as a layperson she is not competent to provide 
evidence that requires medical knowledge because she lacks 
the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for cervicitis must be 
denied.  See 38 U.S.C.A §5107 (West Supp. 2005).


V.  Background - Initial Compensable Rating

A chest x-ray dated January 1991 revealed multiple calcified 
densities in the left hilum, consistent with old 
granulomatous process.  There was no evidence of acute 
infiltrative or congestive process.

The veteran participated in a VA respiratory examination in 
September 2002.  The claims folder was unavailable for 
review.  Upon physical examination, the chest was clear to 
auscultation and percussion.  There was no wheezing, no rales 
and no rhonchi.  The cardiovascular rate was regular, S1 and 
S2.  No murmur, no gallop and no thrill on examination.  The 
examiner's diagnosis was pulmonary granuloma.

The pulmonary function testing conducted in conjunction with 
the VA examination revealed the following:



Forced 
Expirati
on
Pred.
Pre.
% Pred.
Post
% Pred.
FVC
3.28
2.26
69
2.39
73
FEV 1
2.73
1.94
71
1.86
68
FEV 1 % 
FVC
75.84
85.64
113
77.82
103
PEF
6.13
3.74
61
3.73
61
FEF 25
5.76
3.51
61
3.64
63
FEF 25-
75
3.01
1.92
64
1.49
50
PIF
3.97
2.39
60
2.71
68
FEF 50%

92.34

79.79

DLCO SB
20.44
18.44
90


DLCOc SB
20.44
18.38
90


DLCO/VA
4.22
4.65
110



In April 2003 the veteran submitted to a VA respiratory 
examination.  The claims folder was reviewed.  Chest x-rays 
revealed no active pulmonary pathology.  On the pulmonary 
function testing (PFT), the reduction in the total lung 
capacity suggested a moderate restrictive ventilatory 
impairment.  The increase in the relation of respiratory 
volume to total lung capacity suggested gas trapping.  The 
forced expiratory volume in one second (FEV1) to vital 
capacity was within normal limits.  Reduced flow rates were 
in proportion to reduced lung volumes.  The change in FEV1 
post bronchodilator was within laboratory variability.  
Diffusing capacity for carbon dioxide was within normal 
limits.  The examiner diagnosed the veteran with remote 
granulomatous disease with normal chest x-ray and mildly 
abnormal PFTs.  Overall, the examiner stated that the veteran 
was an asymptomatic woman with normal chest examination and 
normal chest x-ray.  PFT values showed spirometrically low 
values with elevated functional residual capacity (FRC) and 
normal diffusion capacity of carbon monoxide (DLCO).  There 
were irrelevant to the history and evaluation for pulmonary 
granuloma.




VI.  Pertinent Law and Regulations - Initial Compensable 
Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected granulomatous process 
warrants a higher initial evaluation than currently assigned. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (West Supp. 2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2005).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Effective October 7, 1996, the General Rating Formula for 
Interstitial Lung Disease (diagnostic codes 6825 through 
6833) are rated as follows: an Forced Vital Capacity (FVC) 
less than 50 percent predicted, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
SB) less than 40 percent predicted, or, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or, cor pulmonale or pulmonary 
hypertension, or, requires outpatient oxygen therapy merits a 
100 percent rating; an FVC of 50 to 64 percent predicted, or, 
DLCO of 40 to 55 percent predicted, or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation warrants a 60 percent rating; an 
FVC of 65 to 74 percent predicted, or, DLCO of 56 to 65 
percent predicted is assigned a 30 percent rating; an FVC of 
75- to 80-percent predicted, or, DLCO of 66 to 80-percent 
predicted is assigned a 10 percent rating.  See 38 C.F.R. § 
4.97, Code 6832 (2005).


VII.  Reasons and Bases

The Board finds that the preponderance of the evidence is 
against entitlement to an initial compensable evaluation for 
pneumoconiosis.  In order to receive an evaluation of 10 
percent, an FVC of 75- to 80-percent predicted, or, DLCO of 
66 to 80-percent predicted must be established.  

The Pulmonary Function Testing (PFT) conducted in September 
2002 in conjunction with the VA examination found that the 
veteran's FVC was 69 percent predicted and his DLCO SB was 90 
percent predicted.  The April 2003 VA examination did not 
note the specific values recorded for the PFT, but the 
examiner noted the forced expiratory volume in one second 
(FEV1) to vital capacity was within normal limits.  Reduced 
flow rates were in proportion to reduced lung volumes.  The 
change in FEV1 post bronchodilator was within laboratory 
variability.  Diffusing capacity for carbon dioxide was 
within normal limits.  The examiner diagnosed the veteran 
with remote granulomatous disease with normal chest x-ray and 
mildly abnormal PFTs.  Overall, the examiner stated that the 
veteran was an asymptomatic woman with normal chest 
examination and normal chest x-ray.  PFT values showed 
spirometrically low values with elevated functional residual 
capacity (FRC) and normal diffusion capacity of carbon 
monoxide (DLCO).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson she is not competent to 
provide evidence that requires medical knowledge because she 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Overall, the evidence of record does not support the 
veteran's claim that she is entitled to an initial 
compensable evaluation.  As the preponderance of the evidence 
is against the veteran's claims for those benefits, her claim 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2005).


ORDER

Entitlement to service connection for residuals of a tubal 
ligation is denied.

Entitlement to service connection for cervical dysplasia is 
denied.

Entitlement to service connection for disabilities of the 
cervical epithelium is denied.

Entitlement to service connection for cervicitis is denied.

Entitlement to an initial compensable evaluation for service-
connected granulomatous process is denied.



____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


